OSBORNE, Judge.
On January 10, 1970, the Magnolia Fire Protection District filed in the Larue Cir*274cuit Court a petition pursuant to KRS 75.020 to annex certain property lying in Larue County, Kentucky. The petition was filed 23 days prior to the next term of that court. On February 10, 1970, a judgment was entered ordering the annexation of the property set out in the petition. The appellants then sought to contest the annexation and took various steps to do so. For the purposes of this appeal we do not find it necessary to set out what occurred thereafter, this court being of the opinion that the judgment allowing the annexation will have to be reversed.
KRS 75.020 provides for the enlargement of a fire protection district by the filing of a petition in the circuit court clerk’s office, not less than thirty days before the next regular term of said court and in courts of continuous session not less than thirty days before the first day of a succeeding calendar month. Larue Circuit Court is not a court of continuous session. Therefore, it was error for the court to enter judgment allowing the annexation where the petition was filed 23 days prior to that term of court.
Judgment reversed.
All concur.